May 15, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                      ZAYTOON ZEEBA PAKSIMA, Appellant

NO. 14-12-00185-CV                      V.

                      ELBAR INVESTMENTS, INC., Appellee
                            ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on January 31, 2012. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
ZAYTOON ZEEBA PAKSIMA.
      We further order this decision certified below for observance.